DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims

The amendments to claims 1-4 and 6-9, and the addition of new claim 10, have been accepted.
Claim Objections

Claim 2 is objected to because of the following informalities:  
Line 6, “the at last one reinforcing member” should be - - the at least one reinforcing member - - .
Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the US patent to Nishida (7,485,798).
In terms of claim 1, Nishida teaches an electronic keyboard instrument comprising a plurality of keys (11, 21) arranged in a first direction, a plurality of hammers (3) arranged in the first direction, respectively corresponding to the plurality of keys, each of the plurality of hammers (3) including a force application point (32) that is formed on one end side and that is pressed down when the corresponding key is pressed (see column 4, line 67 – column 5, line 9), a weight (31a) (see column 6, lines 12-14) that is formed on another end side and imparts action weight to a pressed key, a fulcrum or pivot point about a shaft (32a) formed between the force application point  and the weight, and a main hammer unit (31) between the weight and the fulcrum so that the hammer rocks in vertical directions about the fulcrum when the corresponding key is pressed; and a lower casing (10D) supporting a frame with a plurality of reinforcing members (160) arranged in the first direction, each of the reinforcing embers being formed in a gap between the plurality of hammers (see column 7, line 66 – column 8, line 2) and having a shape of rib that is erected upward from the lower casing and that is running in a length direction of the keys (see Figures 1 and 4), which is perpendicular to the first direction, from a lower side of the main hammer unit (31) to a lower side of the weight (31a) in a side view as seen from the first direction (see Figure 1), wherein in each of the hammer, the weight has a lower limit for downward movement (see column 5, lines 9-23), wherein in each of the hammers, the weight (31a) has a 
As for claim 2, Nishida teaches forming the lower casing (10D) and frame (100), with reinforcing members (160), formed in an integral structure using screws (see Figure 4 and column 3, lines 50-53), and wherein the at least one reinforcing member (160) has a notch that is notched out so as to not be contacted by the weights of the hammers adjacent to the at least one reinforcing member when the hammers adjacent to the at least one reinforcing member rock about the respective fulcrum with a lateral positional shift in the first direction (see rear edge of 160 in Figure 1).
As for claim 3, Nishida shows the lower casing having at least one recess in a first region going from an outer surface side towards an interior direction running in the first direction (see Figure 4), wherein at least one reinforcing member (160) is formed in a second region adjacent to the first region.
As for claim 4, Nishida shows a supporting member that supports one or more of the plurality of hammers by supporting the fulcrums about the shaft (32a) (See Figure 1), wherein the supporting member is arranged resting on a protrusion formed in the lower casing (10D) in the first region (see Figure 4). 
As for claim 5, Nishida shows at least one recess in the first region formed of plate like members arranged in a grid patterns (see Figure 4).
As for claim 6, Nishida shows positioning feet members protruding from a lower side of the lower casing (10D) (see Figure 4).
As for claim 7, it can be seen in Figure 4, a recess formed in a third, forward, region, that corresponds to the keypress positions of at least some of the plurality of keys (see Figure 4, forward recess for accepting front downward protruding portion of key 11).
As for claim 8, Nishida teaches another reinforcing member (161) that extends running in the first direction, formed in a fourth region on a rear side of the plurality of keys (see Figure 5 and column 7, lines 57-58).
As for claim 9, Nishida further teaches a circuit board (20, 30), means for outputting audio signals, and the necessary wiring (40) (see column 5, line 24 – column 6, line 3).
As for claim 10, Nishida shows each of the reinforcing members (160) shaped such that, in the side view as seen from the first direction, the reinforcing member (160) does not overlap as area occupied by the weights (31a) of the hammers (3) adjacent to the reinforcing member when the hammers adjacent to the reinforcing member rock about the fulcrums, such that, depending upon position or movement of the keyboard instrument, the weights (31a) of the hammers will not contact any of the reinforcing members (see Figures 1 and 4). 

Claims 1-10 can further be rejected under 35 U.S.C. 102(a)(1) as being anticipated by the US patent application publication to Nishida (US 2007/0017356).
Claims 1 -10 are similarly rejected as discussed above, with reference to Figures 1 and 11, reinforcing member (10d), hammer (50), weight (52c), fulcrum (51), main hammer unit (52) and lower casing (70).

Response to Arguments

Applicant’s arguments, filed 1/6/2021, have been fully considered and are persuasive.  Therefore, the previous rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection has been made above in view of Nishida (7,485,798 and US 2007/0017356).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350.  The examiner can normally be reached on M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        1/14/2021